 Case 1:20-cv-00976-CFC Document 19 Filed 09/15/20 Page 1 of 6 PageID #: 721




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

PUFF CORPORATION,

                  Plaintiff,
                                           C.A. No. 20-976-CFC
      v.

KANDYPENS, INC.,

                  Defendant.


           MOTION AND ORDER FOR ADMISSION PRO HAC VICE
      Pursuant to District of Delaware Local Rule 83.5 and the attached

certifications, counsel moves for the admission pro hac vice of Daniel A. Crowe

and Colin D. Dailey of Bryan Cave Leighton Paisner LLP to represent Plaintiff

Puff Corporation in the above-captioned action.

Dated: September 15, 2020               YOUNG CONAWAY STARGATT
                                         & TAYLOR, LLP
Of Counsel:
                                        /s/ Robert M. Vrana
Eric P. Schroeder                       Anne Shea Gaza (No. 4093)
Damon J. Whitaker                       Robert M. Vrana (No. 5666)
BRYAN CAVE LEIGHTON                     Rodney Square
  PAISNER LLP                           1000 North King Street
1201 W. Peachtree Street NW, 14th       Wilmington, DE 19801
Floor                                   (302) 571-6600
Atlanta, GA 30309                       agaza@ycst.com
(404) 572-6600                          rvrana@ycst.com
eric.schroeder@bclplaw.com
damon.whitaker@bclplaw.com              Attorneys for Plaintiff
                                        Puff Corporation
 Case 1:20-cv-00976-CFC Document 19 Filed 09/15/20 Page 2 of 6 PageID #: 722




Daniel A. Crowe
BRYAN CAVE LEIGHTON
  PAISNER LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, MO 63102
(314) 259-2619
dacrowe@bclplaw.com

Colin D. Dailey
BRYAN CAVE LEIGHTON
  PAISNER LLP
301 South College Street
Suite 3900
Charlotte, NC 28202
(704) 749-8950

120 Broadway, Suite 300
Santa Monica, CA 90401-2386
(310) 576-2128
colin.dailey@bclplaw.com


                      ORDER GRANTING MOTION
     IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac

Vice of Daniel A. Crowe and Colin D. Dailey is GRANTED.


Date: _____________, 2020



                              __________________________________
                                United States District Judge




                                      2
 Case 1:20-cv-00976-CFC Document 19 Filed 09/15/20 Page 3 of 6 PageID #: 723




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court and

am admitted, practicing and in good standing as a member of the Bar of the State of Missouri

and the State of Illinois, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of

this Court for any alleged misconduct that occurs in the preparation or course of this action. I

also certify that I am generally familiar with this Court’s Local Rules. In accordance with

Revised Standing Order for District Court Fund effective 9/1/16, I further certify that the annual

fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee payment will

be submitted to the Clerk’s office upon the filing of this motion.



Dated: September 14, 2020




                                              Daniel A. Crowe
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              One Metropolitan Square
                                              211 N. Broadway, Ste. 3600
                                              St. Louis, Missouri 63102
                                              Telephone: (314) 259-2619
                                              Fax: (314) 259-2020
                                              Email: dan.crowe@bclplaw.com
 Case 1:20-cv-00976-CFC Document 19 Filed 09/15/20 Page 4 of 6 PageID #: 724




            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court and

am admitted, practicing and in good standing as a member of the Bar of the States of California

and North Carolina, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of

this Court for any alleged misconduct that occurs in the preparation or course of this action. I

also certify that I am generally familiar with this Court’s Local Rules. In accordance with

Revised Standing Order for District Court Fund effective 9/1/16, I further certify that the annual

fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee payment will

be submitted to the Clerk’s office upon the filing of this motion.



Dated: September 14, 2020                     __________________________________
                                              Colin D. Dailey
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              120 Broadway, Suite 300
                                              Santa Monica, CA 90401
                                              Telephone: (310) 576-2128
                                              Fax: (310) 576-2200
                                              Email: colin.dailey@bclplaw.com




602415968
 Case 1:20-cv-00976-CFC Document 19 Filed 09/15/20 Page 5 of 6 PageID #: 725




                         CERTIFICATE OF SERVICE

      I, Robert M. Vrana, hereby certify that on September 15, 2020, I caused to

be electronically filed a true and correct copy of the foregoing document with the

Clerk of the Court using CM/ECF, which will send notification that such filing is

available for viewing and downloading to the following counsel of record:

                         Peter B. Ladig, Esquire
                         Stephen B. Brauerman, Esquire
                         Bayard, P.A.
                         600 N. King Street, Suite 400
                         Wilmington, DE 19801
                         pladig@bayardlaw.com
                         sbrauerman@bayardlaw.com

                         Attorneys for Defendant

      I further certify that on September 15, 2020, I caused the foregoing

document to be served via electronic mail upon the above-listed counsel and on the

following counsel:

                         Sean J. O’Hara, Esquire
                         Kercsmar & Feltus PLLC
                         7150 East Camelback Road, Suite 285
                         Scottsdale, AZ 85251
                         sjo@kflawaz.com

                         Attorney for Defendant
 Case 1:20-cv-00976-CFC Document 19 Filed 09/15/20 Page 6 of 6 PageID #: 726




Dated: September 15, 2020            YOUNG CONAWAY STARGATT
                                     & TAYLOR, LLP

                                     /s/ Robert M. Vrana
                                     Anne Shea Gaza (No. 4093)
                                     Robert M. Vrana (No. 5666)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, DE 19801
                                     (302) 571-6600
                                     agaza@ycst.com
                                     rvrana@ycst.com

                                     Attorneys for Plaintiff




                                      2
26940068.1
